United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 15, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-11302
                         Summary Calendar


                          TIM B. GILLIAM,

                                               Plaintiff-Appellant,

                              versus

          COUNTY OF TARRANT; CITY OF FORT WORTH TEXAS,

                                              Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:03-CV-639
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Tim B. Gilliam, Texas prisoner # 1175788, proceeding pro se,

appeals from the dismissal, pursuant to FED. R. CIV. P. 4(m), of his

claims against the County of Tarrant (“the County”) and the City of

Forth Worth, Texas (“the City”) for failure to effect service of

process within 120 days of filing his complaint.     Gilliam argues

that the district court erred in dismissing his claims because he

served the defendants via certified mail.

     Rule 4(m) provides that if service is not made within 120 days

of filing the complaint, the action is subject to dismissal without

prejudice by the district court after notice to the plaintiff,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
unless the plaintiff can show good cause for his failure to

complete service.    FED. R. CIV. P. 4(m).      This court reviews for

abuse of discretion a dismissal for failure to effect timely

service. Systems Signs Supplies v. United States Dep’t of Justice,

903 F.2d 1011, 1013 (5th Cir. 1990).

     Our review of the record shows that Gilliam has failed to

comply with the service requirements of FED. R. CIV. P. 4(j)(2),

which governs service upon foreign, state, or local governments.

Gilliam could have satisfied the rule by “delivering” a copy of the

summons and complaint to the chief executive officers of the

defendants to his action.       Rule 4(j)(2).     However, the use of

certified mail is not sufficient to constitute “delivering” under

Rule 4.   See Peters v. United States, 9 F.3d 344, 345 (5th Cir.

1993).

     Gilliam could also have satisfied Rule 4(j)(2) by serving the

City and the County “in the manner prescribed by the law of [Texas]

for the service of summons or other like process upon any such

defendant.”    Rule 4(j)(2).   However, under Texas law, as a party to

the action Gilliam was not authorized to serve process.        TEX. R.

CIV. P. 103.    The record provides no indication that any person

authorized by Texas law to serve process was involved in Gilliam’s

purported service via certified mail.     See Delta Steamships Lines,

Inc. v. Albano, 768 F.2d 728, 730 (5th Cir. 1985) (noting that the

plaintiff’s use of certified mail did not conform to Texas law

because no officer authorized to serve process under Rule 103 was

involved).


                                   2
     The judgment of the district court is AFFIRMED.   Gilliam’s

motion for the appointment of counsel is DENIED.




                                3